REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
There is no prior art of record that uses a mixture density network to output an estimate of arterial blood pressure. 
The closest articles are either by the inventors themselves or have a publication date that is after that of the current application:
End-To-End Deep Learning Architecture for Continuous Blood Pressure Estimation Using Attention Mechanism
Heesang Eom, Dongseok Lee, Seungwoo Han, Yuli Sun Hariyani, Yonggyu Lim, Illsoo Sohn, Kwangsuk Park, Cheolsoo Park
Sensors (Basel) 2020 Apr; 20(8): 2338. Published online 2020 Apr 20. doi: 10.3390/s20082338
PMCID: PMC7219235
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792  

/Amanda K Hulbert/Primary Examiner, Art Unit 3792